Citation Nr: 1223412	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral pterygium, with a post-operative right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from October 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran failed to report for a scheduled hearing at the RO before a Veterans Law Judge (Board hearing) and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the RO reviewed evidence in conjunction with the Veteran's claim on appeal that is not presently available for appellate review.  Notably, VA medical records, dated May 9, 2006 to November 17, 2009, are unavailable.

In the November 2009 supplemental statement of the case (SSOC), the RO reported that the evidence it considered included medical records from the VA medical center (VAMC) in Gainesville, Florida, dated from May 9, 2006 to November 17, 2009.  However, a review of the claims file reveals that it only contains Gainesville VAMC medical records dated from February 1997 to November 2005.  The Veteran's Virtual VA electronic file only contains VA medical records dated from December 15, 2009 to December 8, 2011.  Prior to the Board's consideration of the Veteran's claim, medical records from the Gainesville VAMC, dated from May 9, 2006 to November 17, 2009, must be obtained and associated with the claims file.

Further, the Board notes that, in December 2008, the regulations regarding evaluation of eye disabilities were revised.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations only apply to applications for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received in March 2007, only the old regulations apply.

The Veteran's service-connected bilateral pterygium, with post operative right eye has been rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6034 (in effect prior to December 10, 2008).  Under Diagnostic Code 6034, pterygium is to be rated on loss of vision, if any.  In order to qualify for a 10 percent rating under Diagnostic Code 6034, there must be loss of vision upon which to evaluate the condition. 

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. 

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2008).  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Id.  The evaluations continue to increase for additional impairment of central visual acuity, that is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.

Here, the record reflects that, in conjunction with his claim, the Veteran was afforded a VA examination in April 2007, more than five years ago.  In the interest of due process and fairness, the Board is of the opinion that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected eye disability.  See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Finally, in February 2008, the Veteran reported that he was treated for his eye disability at VA medical facilities in Charleston, South Carolina and Lake City, Florida, and at the VA Outpatient Clinic in Tallahassee, Florida.  These records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Gainesville for the period from May 9, 2006 to November 17, 2009, and from December 8, 2011 to the present; from the VAMCs in Charleston, South Carolina, and Lake City, Florida, and the VA Outpatient Clinic in Tallahassee; and from any additional VA and non-VA medical provider(s) identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for a VA ophthalmologic examination, preferably performed by a physician, to determine the current severity and all manifestations of his service-connected bilateral pterygium with post-operative right eye.  Prior to examining the Veteran, the examiner should review the entire claims file, including a complete copy of this remand.  All indicated tests and studies should be performed and all clinical findings should be reported in detail, including Goldmann vision field testing, if warranted. 

a. The examiner is requested to address the question as to whether the Veteran has decreased right eye vision associated with the bilateral pterygium and post-operative right eye. 

b. The examiner is also requested to note the extent to which any impairment of central visual acuity is attributable to the service-connected bilateral pterygium and post-operative right eye.  

c. The complete rationale for any conclusions reached. 

3. Then, the AMC/RO should readjudicate the claim for a compensable rating for bilateral pterygium with a post-operative right eye.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


